UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1506



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,
          versus


WILLIAM M. BRYSON, JR.,

                                                              Defendant,
          versus


PAUL B. GOIST,

                                                    Movant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Henry M. Herlong, Jr., District Judge.
(CR-01-240, CR-01-712)


Submitted:   October 1, 2003                 Decided:   October 17, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Paul B. Goist, Appellant Pro Se.    Beth Drake, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul B. Goist has noted an appeal from the district court’s

order denying Leland M. Bryson’s petition of third party interest

in forfeited property.      Goist attempted to assert his interest in

the forfeited property within the proceeding filed by Leland

Bryson. Despite his attempts—both in the district court and in this

court—Goist was not made a party to the proceedings.        See 21 U.S.C.

§ 853(k), (n) (2000); United States v. Phillips, 185 F.3d 183, 186

(4th Cir. 1999) (“Section 853(n) provides the exclusive means by

which   a   third   party   can   assert   his   interest   in   forfeited

property.”).    Accordingly, we deny the United States’ motion to

strike Goist’s informal brief and dismiss Goist’s appeal for lack

of standing.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                 DISMISSED




                                     2